Citation Nr: 1022361	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  09-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of an overpayment of compensation 
benefits for a dependent in the calculated amount of $2,260.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served in the Army National 
Guard from June 1983 to July 1993, and had periods of active 
duty for training.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2009 
decision of the Committee on Waivers and Compromises 
(Committee) of the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center.  In January 2010, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.

As an initial matter, the Board notes that a review of the 
record indicates that the assessed overpayment in question 
has been recouped.  See February 2009 statement of the case 
(SOC).  Nevertheless, in accordance with Franklin v. Brown, 5 
Vet. App. 190 (1993), the Board must consider entitlement to 
waiver of the entire overpayment in the original calculated 
amount.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the Veteran's part, 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).  
Regulations provide that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to debtor; (6) 
changing position to one's detriment, reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  These factors are not meant to be all 
inclusive.  Id.

The Committee determined that the creation of the overpayment 
at issue did not involve fraud, misrepresentation of a 
material fact, or bad faith on the part of the Veteran; 
waiver of the overpayment was denied because the Committee 
found that collection of that debt would not pose a hardship 
for the Veteran (and that the factor of changed positions did 
not apply).  Specifically, the Committee noted that the 
Veteran's January 2009 VA Form 5655, Financial Status Report 
(FSR) showed he had a total monthly income of $3,688.00, and 
total monthly expenses of $1,791.00, leaving an excess of 
$1,987.00 per month that was in addition to his total liquid 
assets of $250.00, and determined that failure to make 
restitution would constitute unjust enrichment at the 
Government's expense.  

At the January 2010 Travel Board hearing, the Veteran 
testified that having to repay the overpayment of $2,260.00 
placed him in financial hardship.  He cited as examples that 
he was unable to pay his gas and phone bills.  His seemingly 
forthright testimony is inconsistent with the financial 
picture reflected by his January 2009 FSR; therefore, 
clarification of his financial status is required.  [The 
Board notes that Section VI of his January 2009 FSR lists two 
additional debts which were not mentioned in the February 
2009 SOC, and it is unclear whether such information was 
considered by the Committee.]

Accordingly, the case is REMANDED for the following:

1. 	The RO should send the Veteran 
another VA Form 5655, FSR, and ask him to 
complete it in its entirety.  If the FSR 
leaves unclear the reason why (given the 
discrepancy between income and expenses) 
he was unable to timely pay his gas and 
phone bills, he should provide an 
explanation in writing.

2. 	The RO should then re-adjudicate 
the claim with express consideration of 
the provisions of 38 C.F.R. § 1.965(a) and 
each element of the equity and good 
conscience standard.  If waiver remains 
denied, the RO should issue an appropriate 
supplemental SOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

